Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to Applicant's proposed amendment and response after FINAL filed on 5/5/2022, in which no claim amendments accompany the response. The amendment after FINAL will be entered.
Claims 17-24 are pending in the instant application and are found to be allowable.	
Priority
The application is a continuation of application 16/721443, now US 10,828,320, filed on 12/19/2019, which is a continuation of application 15/421513, filed on 2/1/2017, now abandoned, which claims priority to application 13/886788, filed on 5/3/2013, now abandoned, which claims priority to provisional application 61/642,901 filed on 5/4/2012.

Withdrawn Rejections and Reason for Allowance
Applicant’s response, filed on 5/5/2022, with respect to the rejection of:
 Claims 17-20 and 22-24 under 35 U.S.C. 103(a) as being unpatentable over Xia et al. (US 2009/0196845);
Claims 17-20 and 22-24 under 35 U.S.C. 103(a) as being unpatentable over Chowhan et al. (US 2004/0253280), in view of Xia et al. (US 2009/0196845);
Claims 17-20 and 22-24 under 35 U.S.C. 103(a) as being unpatentable over Chowhan et al. (US 2008/0193407), in view of Xia et al. (US 2009/0196845); and
Claim 21 under 35 U.S.C. 103(a) as being unpatentable over Xia et al. (US 2009/0196845), or in the alternative over Chowhan et al. (US 2004/0253280), in view of Xia et al. (US 2009/0196845), or in the alternative over Chowhan et al. (US 2008/0193407), in view of Xia et al. (US 2009/0196845), further in view of Ketelson et al. (WO 2009/132294), has been fully considered.  Upon re-consideration, the combined teachings of the prior art do not provide sufficient motivation to prepare an ophthalmic composition with the instant elements and their associated concentration ranges and reasonably expect the discovered synergistic effect on film break up time. The rejections are hereby withdrawn.
The closest applicable prior art is that of Xia or Chowhan, as cited above. These prior art references either alone or in combination teach/suggest ophthalmic compositions for treating dry eye, comprising biopolymers and a cis-diol, specifically hyaluronate, HP guar and sorbitol, with concentration ranges of each component that overlap that instantly claimed. However, when considering: a) the data in instant Table 7, where the magnitude of desiccation protection does not vary significantly upon varying the hyaluronic acid concentration; b) the narrowness of the instantly claimed concentration ranges; and c) the affidavit filed on 2/23/2022 shows persuasive evidence of unexpected results where an ophthalmic composition comprising hyaluronate at 0.15 w/v%, HP guar at 0.175 w/v% and sorbitol at 1.4 w/v %, demonstrates synergistic film break up time (FBUT), the preponderance of the evidence weighs in favor of non-obviousness. While the prior art concentration ranges overlap that of the instant claims, there is no recognition in the prior art on the film break up time when HA and HPGuar are combined with sorbitol and there is no motivation to specifically select the instantly claimed concentrations. Moreover, despite the affidavit showing FBUT data for a composition with a single concentration of HA, HP guar and sorbitol, it is reasonable to expect that the unexpected FBUT property would be extended to the entire scope of the instant ranges, due to the narrowness of said ranges in combination with the observation that varying HA concentration does not adversely affect other composition properties, such as desiccation protection. Hence, the instant claims are found to be novel and non-obvious over the prior art based on secondary considerations, which are commensurate in scope with the instant claims. 

Conclusion
Accordingly, the application is in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:30 AM - 4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DALE R MILLER/Primary Examiner, Art Unit 1623